United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-31067
                          Conference Calendar


RAYFIELD JOSEPH THIBEAUX,

                                      Plaintiff-Appellant,

versus

CHARLES FULBRUGE, III; THOMAS B. THOMPSON,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:03-CV-1271
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rayfield Joseph Thibeaux appeals the district court’s

dismissal of his civil rights complaint in which he alleged that

federal officials denied him the constitutional right of access

to the courts.

     Thibeaux does not set forth argument citing to the record

and fails to identify error in the district court’s

determinations and conclusions.    When an appellant fails to

identify error in the district court’s decision, it is as if the

appellant had not appealed that judgment.       See Brinkmann v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-31067
                                 -2-

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Additionally, Thibeaux’s allegations of constitutional

violations are conclusional and he fails to provide a coherent

statement of the law governing his claims.    He therefore has

failed to comply with FED. R. APP. P. 28(a)(9), which requires

that the brief contain an argument, with “contentions and the

reasons for them, with citations to the authorities and parts of

the record on which the appellant relies” and “for each issue, a

concise statement of the applicable standard of review.”    See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).    Thibeaux’s

appeal is therefore DISMISSED as frivolous.    See 5TH CIR. R. 42.2;

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     Thibeaux provides a one-sentence request for the appointment

of an attorney and a one-sentence request that this court remand

the case to the district court.    Thibeaux has also filed a motion

seeking Government assistance, in which he asserts that he is now

living in a hostile environment since he filed this lawsuit and a

prior lawsuit.   Thibeaux’s motions do not comply with FED. R. APP.

P. 27(a)(2), which requires that a motion state with

particularity the grounds for the motion, the relief sought, and

the legal argument necessary to support it.    All of his

outstanding motions are DENIED.

     Thibeaux has previously had at least two appeals dismissed

as frivolous.    See Thibeaux v. Jackson, No. 99-20657, slip op.,

passim (5th Cir. December 28, 1999) (unpublished) and Thibeaux v.
                          No. 03-31067
                               -3-

Texas Dep’t of Criminal Justice, No. 99-10495, slip op., passim

(5th Cir. December 16, 1999) (unpublished).   Accordingly,

Thibeaux is WARNED that any future frivolous pleadings filed by

Thibeaux in this court or in any court subject to the

jurisdiction of this court will subject Thibeaux to sanctions.

Thibeaux should review any pending matters to ensure that they

are not frivolous.

     APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING MOTIONS

DENIED; SANCTIONS WARNING ISSUED.